Title: To Thomas Jefferson from Thomas Appleton, 24 August 1788
From: Appleton, Thomas
To: Jefferson, Thomas


          
            
              Sir
            
            Roüen 24th. August 1788.
          
          I had the honor of receiving your Excellency’s letter of July 29th. The absence from Town of the Director of the Customs has prevented my replying till this time. The result of my inquiries is thus. That the Arret in which is Clas’d the SpermaCæti candles, after enumerating the duties upon a great variety of merchandize, there is then article which says that all foreign merchandize of whatever description not herein mention’d shall be subject to a duty 5 ⅌Ct. upon its value. In answer to my plea that refin’d SpermaCæti is permitted upon a late Arret, and Cotton always, he replies that altho’ Seperately they are incontestably admissable upon a very small duty, and when connected must forever be SpermaCæti and Cotton. Yet being in the form of a candle it must be included in that kind of merchandize which is subject to pay 5 ⅌Ct. I have convers’d with some persons of intelligence who agree that it is so decidedly clear that a contestation would ultimately be useless. The director has affix’d the duty of entry upon the Value of 45 Sols ⅌ pound and upon going out 20 Sols so that you will observe they are much less than I at first imagin’d. I have the Honor to be Your Excellency’s Most Obedient & Most Humble Servant,
          
            Thos. Appleton
          
        